NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 8, 17, and 23-24 are objected to because of the following informalities:  The units of X are represented as “per cm3” in lines 3-4 of each of the claims. However, the units used to arrive at X are as follows: C in units of mm; ρ in units of kg/m3; and D in units of kg/m3. Additionally, the specification reports “X” in units of m3 (see Tables). The claim is not indefinite as the formula is clear and each symbol is defined. However, as the units on the right side of the formula result in a “per mm3” and not “per cm3” as recited on the left side of the formula as previously indicated the claim, appropriate correction is required and is respectfully requested. 

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-22 is the recitation in claim 1 of expanded particles of a polycarbonate-based resin comprising as a base resin a polycarbonate-based resin containing a component derived from bisphenol A, the expanded particles satisfying any one of the following conditions (a) to (c) in a GC/MS chart with a retention time as an 
The primary reason for allowance of claims 23 is the recitation of expanded particles of a polycarbonate-based resin comprising a polycarbonate-based resin as a base resin, the expanded particles have a cell density X of from 1.0 x 108 to 1.0 x 1012 per cm3 (wherein the cell density X is calculated by the following expression: Cell density X = (ρ/D-1)/ {4/3 · π · (C/10/2)3}, wherein C represents an average cell diameter (mm), ρ represents a density (kg/m3) of the polycarbonate-based resin; and D represents an apparent density (kg/m3) of the expanded particles). 
The primary reason for allowance of claims 24 is the recitation of expanded molded article of a polycarbonate-based resin comprising a polycarbonate-based resin as a base resin, the expanded molded article having a cell density X of from 1.0 x 108 to 1.0 x 1012 per cm3 (wherein the cell density X is calculated by the following expression: Cell density X = (ρ/D-1)/ {4/3 · π · (C/10/2)3}, wherein C represents an average cell diameter (mm); ρ represents a density (kg/m3) of the polycarbonate-based resin; and D represents a density (kg/m3) of the expanded molded article). 
The primary reason for allowance of claim 25 is the recitation of an expanded molded article comprising plural expanded particles containing a polycarbonate-based resin as a base resin, the expanded molded article containing a plasticizer having 2 or more ester bonds, a molecular weight of from 200 to 600, and a boiling point of 250 to 500ºC.
The closest prior art references are the following: (1) Gondo et al. (JP 2016-160400); (2) Sandler et al. (US 8,529,808); and (3) Harada et al. (US 2012/0141794).  Because JP 2016-160400 is in Japanese, the machine-translated English equivalent is cited below and is attached.
Gondo et al. (JP 2016-160400). Because JP 2016-160400 is in Japanese, the machine-translated English equivalent is cited below and is attached. 
Gondo et al. teach polycarbonate resin foam molded products. The foam molded products are composed of a plurality of foamed particles using a polycarbonate resin as a base resin. See ¶6. The polycarbonate resin used to produce the particles further comprises a plasticizer in an amount of from 5 to 50,000 ppm and has 2 to 4 ester bonds (¶7), boiling point of 250 to 500ºC (¶6), and a molecular weight of 200 to 600 (¶11). An expressly named example of polycarbonate resin is Rexan 153, which appears to be a clear typographical error and should read Lexan 153. See ¶35. Lexan 153 is identical to a polycarbonate resin used in the Examples of the instant invention.
JP 2016-160400 does not qualify as prior art because it was published less than 1 year before the effective filing date of the instant application, and the disclosure of JP 2016-160400 was made by the inventors of the instant application. JP 2016-160400 is an exception as set forth by 102(b)(1), (A) in MPEP 2152. 
Sandler et al. teach nanoporous polymer foams (abstract, title). The nanoporous polymer foams have pore sizes ranging from 5 to 1000 nm (column 3, lines 13-14). The nanoporous polymer foams have an average cell count of from 1,000 to 100,000 cells/mm and a density in a range of from 10 to 500 kg/m3. See column 3, lines 5-12. An expressly named example of thermoplastic polymer from which the foams of Sandler are produced is polycarbonate resin. See column 3, line 53. 
Sandler et al. fails to disclose that the polycarbonate is made up of particles, let alone expanded particles satisfying any of the requirements (a) through (c) required by instant claim 1. Sandler et al. fails to disclose the density of the polycarbonate used to produce the nanoporous foams of the invention and thus fails to teach the cell density required by instant claims 23-24. Sandler et al. fails to disclose that a plasticizer is used to produce the nanoporous foams of the invention, let alone a plasticizer having 2 or more ester bonds, a moleulcar weight of 200 to 600, and a boiling point of from 250 to 500ºC, as required by instant claim 25. 
Harada et al. teach expandable beads having an average particle size of 0.5 to 10mm (¶20) and a density of 0.033 to 0.80 g/cc (which is 33 to 8,000 kg/m3) (¶21). The expandable beads may be produced from polycarbonates, with expressly named examples being those derived from, for example, such as 2,2’-bis(4-hydroxyphenyl)propane(bisphenol A) (See ¶29), which has a density of 1.19 g/cm3, which is 1190 kg/m3. 
Harada et al. fail to disclose that the polycarbonate resin which can be used to produce the expandable beads of the invention satisfy any of (a) through (c) set forth in instant claim 1. As Harada further fails to disclose a specific embodiment which utilizes an identical type of polycarbonate based resin as described in the instant specification, there is no indication that the polycarbonate resins for use in Harada et al. will necessarily meet any of (a) through (c) as required by instant claim 1, and thus, a position of inherency is improper. Additionally, the expandable beads of Harada and molded products formed therefrom fail to have a cell density as required by instant claims 23 and 24. Harada et al. fail to disclose a plasticizer is used to produce the expandable beads of the invention, let alone the particular plasticizer required by instant claim 25. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766